NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE FRANK ROBERT DITTO

2012-1182
(Serial No. 09/276,137)

Appea1 from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

n

ON MOTION

ORDER

The Director of the United States Patent andqTrade-
mark Office moves for a 30-day extension of time, until
October 4, 2012 to file his response brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

FoR THE CoURT

AU@ 2 9 Zmz /S/ Jan Horbaly
Date J an Horbaly
Clerk
"»‘~,s.'z":z?.§.l*§€:§a:@“
AUG 2 9 2012

JAN HORBALY
CLERK

IN RE DITTO

cc: Frank Robert Ditto
Raymond T. Chen, Esq.

s21